                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

  LEE EVERETT NICHOLS,

                  Plaintiff,

          v.                                             Case No. 18-cv-572-JPG-RJD

  ST. CLAIR COUNTY JAIL, RICHARD J.
  WATSON, MAJOR MCLAURIN, DR.
  LARSON, and NURSE DEBBRA,

                  Defendants.

                                  MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

35) of Magistrate Judge Reona J. Daly recommending that the Court dismiss this case with

prejudice pursuant to Federal Rule of Civil Procedure 41(b) for plaintiff Lee Everett Nichols’

failure to prosecute this case.

       The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

       The Court has received no objection to the Report. The Court has reviewed the entire

file—and notes that the Report sent to Nichols was returned as undeliverable—and finds that the

Report is not clearly erroneous. Accordingly, the Court hereby:

   •   ADOPTS the Report in its entirety (Doc. 35);
  •   DISMISSES this case with prejudice pursuant to Rule 41(b) for failure to prosecute;
      and

  •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: July 8, 2019

                                          s/ J. Phil Gilbert
                                          J. PHIL GILBERT
                                          DISTRICT JUDGE




                                             2
